1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3

4     DERRICK SIMPSON,                                Case No. 2:19-cv-01943-RFB-VCF
5           Petitioner,
             v.                                       ORDER
6

7     RENEE BAKER, et al.,
8           Respondents.
9

10

11          In this habeas corpus action, Respondents filed a Motion to Dismiss on March 4,
12   2020. (ECF No. 10). Petitioner responded on March 20, 2020. (ECF No. 14).
13   Respondents’ reply is due on April 20, 2020. (ECF No. 7).
14          On March 25, 2020, Respondents filed a Motion for Extension of Time requesting
15   an extension to May 11, 2020 to file their reply in support of the Motion to Dismiss. (ECF
16   No. 15). Respondents’ counsel states that the extension of time is necessary because of
17   staff turnover at the office of the Attorney General and because of delays caused by the
18   COVID-19 pandemic.
19          The Court finds that Respondents’ Motion for Extension of Time is made in good
20   faith and not solely for the purpose of delay, and that there is good cause for the extension
21   of time requested.
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                  1
1              IT IS THEREFORE ORDERED that Respondents’ Motion for Extension of Time

2    (ECF No. 15) is GRANTED. Respondents will have up to and including May 11, 2020, to

3    file their reply in support of the Motion to Dismiss.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order filed December 13, 2019 (ECF No. 7) will remain in

6    effect.

7

8              DATED THIS 25th day of March, 2020.
9

10
                                                RICHARD F. BOULWARE, II,
11                                              UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
